Citation Nr: 0923351	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  05-41 255	)	DATE
	)
	On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for degenerative joint 
disease of the cervical spine.

2. Entitlement to service connection for degenerative joint 
disease of the right shoulder. 

3. Entitlement to service connection for tendonitis of the 
right hip. 

4. Entitlement to service connection for bronchitis.  

5. Entitlement to service connection for residuals of an 
anthrax vaccine.

6. Entitlement to an initial compensable rating for bilateral 
pes planus with planovalgus deformity, bunion formation, and 
heel spurs 

7. Entitlement to an initial compensable rating for residuals 
of a tonsillectomy, including a scar.  

8. Entitlement to an initial compensable rating for rhinitis.  

9. Entitlement to an initial compensable rating for a left 
index finger scar. 

10. Entitlement to an initial compensable rating for 
residuals of traumatic neuropraxia of the right mandible. 

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Horrigan 

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1983 to June 2004.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in June 2004 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In his substantive appeal, the Veteran did not perfect the 
appeal of the claim of service connection for tendonitis of 
the right wrist and the claims for increase for left ear 
hearing loss, a scalp scar, and a left forearm scar.  

The claims of service connection and the claim for increase 
for the residuals of traumatic neuropraxia of the right 
mandible are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.




FINDINGS OF FACT

1. Bilateral pes planus with planovalgus deformity, bunion 
formation, and heel spurs is manifested by mild bilateral 
foot impairment. 

2. The residuals of a tonsillectomy, including a scar, are 
manifested by redness on the right-side of the throat without 
speech impairment or soft palate abnormality or painful scar 
tissue on examination. 

3. Rhinitis is manifested without polyps and less than 50 
percent obstruction of both nasal passages or complete 
obstruction of one nasal passage. 

4. The left index finger scar is manifested by a superficial, 
stable, painless, 2 centimeter by .2 centimeter scar without 
limitation of motion or functional loss of the finger. 


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for 
bilateral pes planus with  planovalgus deformity, bunion 
formation, and heel spurs have not been met. 38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71, Diagnostic 
Code 5276 (2008).

2. The criteria for an initial compensable rating for 
residuals of a tonsillectomy, including a scar, have not been 
met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.97, Diagnostic Code 6516 (2008). 

3. The criteria for an initial compensable rating for 
rhinitis have not been met. 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2008). 

4. The criteria for an initial compensable rating for the 
left index finger scar have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.118, Diagnostic Codes 
7801 to 7805.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On the claims for increase, the RO provided pre-adjudication 
VCAA notice on the underlying claims of service connection in 
January 2004.  



Where, as here, the claims of service connection have been 
granted and the initial ratings have been assigned, the 
claims of service connection have been more than 
substantiated, the claims have been proven, thereby rendering 
38 U.S.C.A. §5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Once the claims of service connection have been 
substantiated, the filing of a notice of disagreement with 
the RO's decision, rating the disabilities, does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claims for initial higher 
ratings.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 
Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 
128 (2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records and VA records and has afforded the Veteran VA 
examinations.  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Policy 

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  



The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
Separate Diagnostic Codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In rating a disability of the musculoskeletal system, 
functional loss due to pain supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking 
the motion, weakness, excess fatigability, pain on movement, 
swelling, or atrophy are factors to consider.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pes Planus

Factual Background 
 
On VA examination in January 2004, the Veteran complained of 
pain and stiffness with walking and standing and pain with 
pain after 30 minutes of standing.  Examination of the feet 
revealed no tenderness, weakness, edema, atrophy, or 
disturbed circulation.  There was no valgus deformity of 
either foot and no forefoot/midfoot malalignment.  There was 
no tenderness to palpation of the plantar surface of either 
foot.  There was good alignment of the Achilles tendon of 
each foot.  There was no limitation with standing or walking.  

The Veteran did not require any support for his shoes.  He 
had not lost time from work.  X-rays showed bilateral pes 
planovalgus deformity with bunion formation and heel spurs.  

On VA examination in June 2005, it was noted that the Veteran 
did not use corrective shoes or orthotics and that he could 
stand for about one hour and walk about three miles.  The 
Veteran complained of flare-ups about one to three times a 
month, when he could not stand for prolonged periods.  He 
complained of cramping in each foot after walking or running.  
The Veteran also complained of heat in the heel and arch of 
each foot, as well as stiffness in the arches while at rest. 
He reported fatigability in the arches while walking and heel 
and arch pain while walking.  The Veteran also reported lack 
of endurance and fatigability in each foot while walking and 
spasm in the arches and heels while at rest.   

Evaluation revealed no tenderness or swelling in either foot 
and there was no abnormal motion, crepitus, edema, effusion, 
fatigability, instability, muscle atrophy, painful motion, 
redness, heat, weakness, or spasm in either foot.  The skin 
of the feet was normal, as was gait, and circulation.  No 
evidence of abnormal weight bearing.  The Veteran did have 
flat feet, but Achilles alignment was normal both on weight 
bearing and non-weight bearing.  No forefoot malalignment was 
reported. No pronation was reported in either foot and the 
arches were present on non-weight bearing, but not present on 
weight bearing.  No varus or valgus angulation of the os 
calcis in relation to the long axis of the tibias and fibulas 
were noted.  Pes cavus, hammertoes, and hallux valgus were 
not reported in either foot.  The diagnosis was bilateral pes 
planus.  There as no significant effect on occupational 
activities, but there was mild limitation on exercising.  

Analysis 

Bilateral pes planus is rated zero percent disabling under 
Diagnostic Code 5276. Under Diagnostic Code 5276, the 
criteria for a compensable rating, 10 percent, are moderate 
impairment with the weight-bearing line over or medial to the 
great toe, inward bowing of the tendo-Achilles, and pain on 
manipulation and use of the feet.

On VA examinations, no abnormalities of the weight-bearing 
lines were noted.  The alignment of the Achilles tendon was 
normal in each foot and there was no pain on manipulation of 
the feet.  While the Veteran describes pain with walking and 
standing, there is no evidence of weakness, excess 
fatigability, pain on movement, swelling, or atrophy, that 
raises the level of pain to moderate, bilateral foot 
impairment under Diagnostic Code 5276, considering 38 C.F.R. 
§§ 4.40, 4.45. 

As this is an initial rating case, consideration has been 
given to "staged ratings" for bilateral pes planus over the 
period of time since service connection became effective.  
The Board concludes that from the effective date of service 
connection in the findings for the next higher rating have 
not been shown.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

Tonsillectomy to include a Scar 

Factual Background 

On VA examination in January 2004, the Veteran complained 
that it was difficult to swallow certain foods and liquids, 
but the condition had not resulted in time lost from work.  
Evaluations of the larynx and of the pharynx were normal.  
Speech was normal. 

On VA examination in June 2005, Veteran complained of 
discomfort on the right side of his throat. On evaluation, 
there was no speech impairment.  The soft palate showed no 
abnormality.  The appearance of the larynx was normal, but 
there was slight erythema on the right side of the throat.  



Analysis  

The residuals of a tonsillectomy to include a scar are rated 
by analogy to laryngitis under Diagnostic Code 6516.  Under 
Diagnostic Code 6516, the criteria for a compensable rating, 
10 percent, are hoarseness with inflammation of the vocal 
chords or mucous membrane.   

On the VA examinations, except for slight erythema (redness) 
on the right side of the throat in June 2005, the pharynx, 
larynx, and soft palate were normal and no scar tissue or 
swallowing difficulty was identified.  And in the absence of 
evidence of inflammation of the vocal cords or the mucous 
membrane, the criteria for a compensable rating under 
Diagnostic Code 6516 have not been met since service 
connection became effective. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b). 

Rhinitis

Factual Background

On VA examination in January 2004, the Veteran stated that he 
had sinus problems with headaches about 4 times a year with 
each episode lasting for 2 weeks, requiring antibiotic 
treatment.  There was no functional impairment or time lost 
from work.  Examination revealed a 5 percent obstruction of 
the right nasal passage and a 10 percent obstruction of the 
left nasal passage.  The pharynx and larynx were within 
normal limits.  Speech was normal.  Sinusitis was present 
without purulent nasal discharge.  X-rays of the sinuses were 
clear.    

On VA examination in June 2005, the Veteran stated that he 
had seasonal allergic attacks, 2 to 3 times a week.  The 
pertinent finding was a 10 percent obstruction in each nasal 
passage.  There was no deviated nasal septum or permanent 
hypertrophy of the turbinates due to rhinitis.  No 
rhinoscleroma was present and no tissue loss, scarring, 
polyps, or deformity in the nose.    

Analysis 

Rhinitis is rated under Diagnostic Code 6522.  Under 
Diagnostic Code 6522, the criteria for a compensable rating, 
10 percent, are rhinitis without polyps but with greater than 
50 percent obstruction of both nasal passages or complete 
obstruction of one nasal passage. 

On VA examination in January 2004, there was a 5 percent 
obstruction of the right nasal passage and a 10 percent 
obstruction of the left nasal passage.  On VA examination in 
June 2005, the pertinent finding was a 10 percent obstruction 
in each nasal passage without polyps.  As the obstructions of 
the nasal passages are no more than 10 percent and as there 
is no complete obstruction of one nasal passage, the criteria 
for a compensable rating under Diagnostic Code 6522 have not 
been met since service connection became effective. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).  

Left Index Finger Scar

Factual Background

On VA examination in January 2004, the Veteran complained of 
stiffness of the index finger, which did not result in time 
lost from work and he was able to do the activities of daily 
living.  The pertinent finding was a scar on the tip of the 
left index finger, 1 centimeter by .1 centimeter.  There was 
no tenderness, ulceration, adherence, tissue instability, or 
limitation of motion.  

On VA examination in June 2005, there was a scar on the 
medial aspect of the left index finger that measured 2 
centimeters by .2 centimeters.  The scar was not adherent, 
tender to palpation, or inflamed.  There was no ulceration or 
skin break down.  There was no underlying tissue loss or 
limitation of motion or loss of function.   
Analysis  

The left index scar is rated under Diagnostic Code 7805.  
Under Diagnostic Code 7805, a scar is rated on limitation of 
function of the affected part.  Limitation of motion of the 
index finger is rated under Diagnostic Code 5229.  Under 
Diagnostic Code 5229, the criteria for a compensable rating, 
10 percent, for limitation of motion of the index finger are 
a gap of one inch (2.5 cm.) or more between the fingertip and 
the proximal transverse crease of the palm with the finger 
flexed to the extent possible; or extension is limited by 
more than 30 degrees. 

As there was no limitation of motion or loss of function of 
VA examinations, the criteria for a compensable rating under 
Diagnostic Code 7805, considering Diagnostic Code 5229, and 
such factors as pain and weakness under 38 C.F.R. §§ 4.40, 
4.45.

Other potentially applicable Diagnostic Codes are: Diagnostic 
Code 7801, providing a 10 percent rating for a scar, other 
than on the head, face, or neck, that is associated with 
underlying soft tissue damage or that causes limited motion 
and involves an area or areas exceeding 6 square inches (39 
sq. cm.); Diagnostic Code 7802, providing a 10 percent rating 
for scars that are superficial and do not cause limited 
motion and cover area of 144 inches (929 sq. cm.) or more; 
Diagnostic Code 7803, providing a 10 percent rating for a 
superficial and unstable scar, that is, one where, for any 
reason, there is frequent loss of covering of skin over the 
scar; Diagnostic Code 7804, providing a 10 percent rating for 
a superficial scar, which is painful on examination. 

On VA examinations, the scar measures no more than 2 cm. by 
.2 cm. or.4 sq. cm., which does not cover an area of 
exceeding 39 sq. cm. under Diagnostic Code 7801 or 929 sq. 
cm. under Diagnostic Code 7802.  

On VA examination in January 2004, there was no ulceration, 
adherence, or tissue instability.  On VA examination in June 
2005, the scar was not adherent.  There was no ulceration or 
skin break down.  In the absence of a superficial unstable 
scar, the criteria for a compensable rating under Diagnostic 
Code 7803 have not been met. 

On VA examination in January 2004, there was no tenderness.  
On VA examination in June 2005, the scar was not tender to 
palpation.  In the absence of a superficial painful scar on 
examination, the criteria for a compensable rating under 
Diagnostic Code 7804 have not been met.

For the above reasons, the criteria for a compensable rating 
under the applicable Diagnostic Codes have not been met since 
service connection became effective. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).


ORDER

An initial compensable rating for bilateral pes planus with 
planovalgus deformity, bunion formation, and heel spurs is 
denied.   

An initial compensable rating for residuals of a 
tonsillectomy, including a scar, is denied.  

An initial compensable rating for rhinitis is denied.  

An initial compensable rating for a left index finger scar is 
denied. 


REMAND 

On the claim of service connection for degenerative joint 
disease of the cervical spine, the service treatment records 
show that in August 1985 the Veteran hit the back of his head 
in a vehicle accident and the assessment was muscle strain.  
In October 1995, the assessment was neck strain after the 
Veteran was upended and landed on his head in a football 
game.  

In April 2004 and in May 2004 the Veteran was seen for neck 
and upper back pain after lifting a heavy desk, and the 
assessment was upper back and shoulder strain.  After 
service, private medical records show that in July 2008 the 
Veteran complained of radicular symptoms in the right upper 
extremity of three to four weeks duration.  A MRI revealed a 
disc bulge at C6-7.  The diagnoses were cervical segmental 
dysfunction, cervical radiculitis, and cervical 
intervertebral disc displacement.  As the record does not 
contain sufficient evidence to decide the claim, further 
development of the facts under the duty to assist is 
required. 38 C.F.R. § 3.159(c)(4). 

On claim of service connection for degenerative joint disease 
of the right shoulder, the Veteran states that he has limited 
motion due to pain and stiffness.  The service treatment 
records show that in December 2002 the Veteran fell on his 
right shoulder and hip, and the assessment was upper 
trapezius strain.  In July 2003, the assessment was 
degenerative joint disease of the right shoulder. 

On claim of service connection for tendonitis of the right 
hip, the Veteran states he has a painful hip with numbness 
and weakness.  The service treatment records from March to 
September 2001 include a history of right hip pain after a 
fall while rappelling in 1995.  In April 2001 and in May 2001 
the Veteran was placed on a physical profile for chronic 
right hip pain.  In September 2001, tendonitis was noted. 

On the claim of service connection for bronchitis, the 
Veteran states that he was exposed to asbestos, which 
contributed to his bronchitis.  The service treatment records 
show that in August 1987 bronchitis was noted.  In October 
1991, the Veteran was treated for pneumonia.  In January 1992 
and in July 1994, the assessment was bronchitis.  In December 
1996 and in January 1997, the Veteran complained of a 
persistent cough, and the assessment was bronchitis resolved.  
In December 2003, the assessment included bronchitis. 



On the claim of service connection for residuals of an 
anthrax vaccine, the Veteran stated that in May 1999 he was 
given an anthrax vaccine, containing squalene, 
(Lot # FAV038), and he had an adverse reaction, resulting in 
headaches, muscle spasms, and increased cholesterol.  The 
service treatment records show that in June 1983 the Veteran 
complained of headaches and spots in his vision.  In April 
and in May 1990 and in December 1995 high cholesterol was 
noted.  From September 1998 to November 1999 the Veteran was 
given five anthrax vaccinations by injections including from 
Lot # FAVO 38 (with 27 ppb of squalene).  In December 1999, 
the assessment was serum sickness, following his 5th anthrax 
injection and symptoms of blurred vision, joint pain, muscle 
spasm, and difficulty concentrating.  In April 2000, the 
Veteran filed a report of an adverse reaction to an anthrax 
vaccine.  In May 2003, the Veteran was trying to lower his 
cholesterol.  In April 2004, the Veteran complained of 
cramping in the left calf and left forearm and he was told to 
discontinue a medication to control cholesterol.  

The Veteran was examined by VA in January 2004 while he was 
still on active duty.  After service, in his substantive 
appeal in December 2005, the Veteran stated that he still 
suffers from right shoulder and right hip pain, bronchitis, 
and recurring symptoms of headaches, muscle spasms, joint 
pain, vision problems, and memory loss, which he attributed 
to the anthrax vaccine with squalene.  

That an injury or disease occurred in service alone is not 
enough to establish service connection, there must be a 
current disability resulting from the injury or disease. See 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  As the record 
is insufficient to determine whether the Veteran currently 
has right shoulder and right hip disabilities, bronchitis, or 
residuals of an anthrax vaccine, further development of the 
facts under the duty to assist is required. 38 C.F.R. 
§ 3.159(c)(4). 

On the claim for increase for residuals of traumatic 
neuropraxia of the right mandible, the Veteran states that he 
has numbing or paralysis on the right side of the facial 
area.  On VA examination in January 2004, the Veteran 
complained of sharp shooting pain along the jaw line and up 
to the nose and ear.  The left lateral excursion was 1.2 
millimeters.  

On VA examination in June 2005, the left lateral excursion 
was 2 millimeters.  As it is not clear if there is any motor 
of sensory loss of facial muscles or whether the limited left 
lateral excursion is related to the neuropraxia, further 
factual development is required under the duty to assist, 
38 C.F.R. § 3.159.

For the above reasons, the claims are REMANDED for the 
following action:

1. Ensure VCAA compliance. 

2. Afford the Veteran a VA orthopedic 
examination to determine the following: 

a). Whether the current pathology 
of the cervical spine, first 
documented in 2008 by MRI, is 
etiologically related to the in-
service muscle strain in August 
1985, when the Veteran hit the 
back of his head in a vehicle 
accident; neck strain in October 
1995, after the Veteran was 
upended and landed on his head in 
a football game; and upper back 
and shoulder strain in April 2004 
and in May 2004, after the Veteran 
lifted a heavy desk. 

b). Whether the Veteran has 
degenerative joint disease of the 
right shoulder and, if so, whether 
the degenerative joint disease of 
the right shoulder is 
etiologically related to the 
in-service upper trapezius strain 
in December 2002, after the 
Veteran fell on his right 
shoulder; and the clinical finding 
of degenerative joint disease of 
the right shoulder in July 2003. 

c). Whether the Veteran has right 
hip pathology and, if so, whether 
the current right hip pathology is 
etiologically related to in-
service chronic right hip pain and 
tendonitis in 2001 with a history 
of right hip pain after a fall 
while rappelling in 1995.  

3. Afford the Veteran a VA pulmonary 
examination to determine whether the 
Veteran has bronchitis, and, if so, 
whether the current bronchitis is 
etiologically related to in-service 
bronchitis in August 1987, in January 
1992, in July 1994, in December 1996, 
in January 1997, and in December 2003. 

4. Afford the Veteran a VA examination 
by a physician to determine whether 
there is any scientific or medical 
evidence in the literature of the long-
term health effects of the anthrax 
vaccine, including the anthrax vaccine 
from Lot # FAVO 38 with 27 ppb of 
squalene.  

If there is scientific or medical 
evidence of the long-term effects of 
the anthrax vaccine, determined whether 
the Veteran currently has residuals 
associated with the long-term health 
effects of the anthrax vaccine and, if 
so, are the residuals consistent with 
the in-service assessment of serum 
sickness, following his 5th anthrax 
injection (Lot # FAVO 38 with 27 ppb of 
squalene) and symptoms of blurred 
vision, joint pain, muscle spasm, and 
difficulty concentrating.



5. Afford the Veteran a VA neurological 
examination to determine whether the 
Veteran has any motor or sensory loss 
of the 5th or 7th cranial nerves 
associated with the residuals of 
traumatic neuropraxia of the right 
mandible. 

6. Arrange to have the Veteran's file 
reviewed by dentist to determine 
whether the left lateral excursion of 2 
millimeters noted on VA examination in 
July 2005 is the result of service-
connected traumatic neuropraxia of the 
right mandible.  

7. After the above development is 
completed, adjudicate the claims for 
service connection and for increase for 
an increased rating for left ear 
hearing loss.  If any benefit sought 
remains denied, provide the Veteran and 
his representative a supplemental 
statement of the case and return the 
case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


